DETAILED ACTION
This Office Action is in response to claims filed on 5/4/2020. 
Claims 28-29 have been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/2/2020 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 4-6 are objected to because of the following informalities:  “selecting as the index value one of the plurality of index values for which the associated memory location is available” should be read as “selecting one of the plurality of index values as the index value for which the associated memory location is available”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



Claims 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3; claim 3 recites the limitation "wherein determining an index value" in line 1.  There is insufficient antecedent basis for this limitation in the claim because “an index value” was recited in a previous limitation. 

Regarding claim 5; claim 5 recites the limitation "wherein the index values" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The examiner suggests to change to “wherein the plurality of index values”.

Regarding claims 4-8; claims 4-8 are dependent claims of claim 3, and therefore inherit the 35 U.S.C 112(b) issues of the independent claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10-11, 20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song (US 2013/0114414 A1).

Regarding claims 1 and 20; Song discloses determining a key that is descriptive of a data packet and packet handling metadata associated with handling of a data packet that is consistent with the determined key (when a packet arrives at a router, a hash key is extracted from the packet header; each hash key may identify a flow for which packet order may be maintained; a path ID is assigned to the flow associated with the packet; see paragraphs [0021] – [0022], [0027], Fig. 1 and Fig. 2); applying a fingerprint hash function to the determined key to generate a fixed bit length fingerprint of the determined key, the fingerprint comprising a number of bits (a hash value resulting from applying hash function to the hash key contains m bits; see paragraph [0021] and Fig. 2); determining an index value based on a portion of the fingerprint (the first n bits of the hash value may be used as a hash table address for an entry in a hash table; see paragraph [0021] and Fig. 2 ); storing in a memory, at a memory location associated with the index value: remaining bits of the fingerprint (the remaining m-n bits may be used as a flow signature and stored in the hash table; see paragraph [0021], Fig. 1 and Fig. 2), for application in handling data packet that are consistent with the determined key in accordance with the determined packet handling metadata (intended use (handling data packet is not actually performed), no patentable weight is given; if the signature is in the hash table, the packet is forwarded down the path indicated by the path ID in the matching entry; see paragraphs [0022], [0026], Fig. 1 and Fig. 2).
 
claim 20; Song discloses an apparatus comprising: a memory (RAM; see Fig. 5); and 38 84118255 (56483-9)a processor, coupled to the memory (processor 502; see Fig. 5). 10

Regarding claim 10; Song discloses wherein the storing further comprises storing the determined packet handling metadata at the memory location associated with the index value (a path ID associated with the packet is stored in an entry of the hash table; the entry is associated with the hash table address (the first n bits of the hash value); see paragraphs [0021], [0027], Fig.1 and Fig. 2). 

Regarding claim 11; Song discloses determining a key based on a data packet (a hash key is extracted from a packet header; see paragraph [0021] and Fig. 2);20 applying a fingerprint hash function to the determined key to generate a fingerprint of the determined key (the hash value resulting from applying hash function to the hash key addresses an entry in a hash table, the hash value contains m bits; see paragraph [0021], Fig. 1 and Fig. 2); determining an index value based on a portion of the fingerprint (the first n bits of the hash value is used as a hash table address (index) to access an entry in the hash table; see paragraph [0021], Fig. 1 and Fig. 2); accessing a memory location associated with the index value to determine whether the memory location stores remaining bits of the fingerprint other than the portion of the bits of the fingerprint (the remaining m-n bits may be used a flow signature and stores in an entry of the hash table; a signature is extracted from a hash value and compared against signature field of an entry in the hash table; see paragraph [0021], [0026], Fig. 1 and Fig. 2 ); handling the data packet according to packet handling metadata associated with the 5 fingerprint (if the signature is in the hash table, the packet is forwarded down the path indicated by the path ID in the matching , where the memory location stores the remaining bits of the fingerprint (the remaining m-n bits may be used a flow signature and stores in an entry of the hash table; see paragraph [0021] and Fig. 1).

	Specifically for claim 22; Song discloses an apparatus comprising: 20a memory (RAM; see Fig. 5); and a processor, coupled to the memory (processor 502; see Fig. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Song; in view of Dumitrescu et al. (US 2015/0341473 A1).

Regarding claim 2; Song discloses determining a key from a received packet and using a hash function to derive a hash index value for the determined key. 
Dumitrescu discloses wherein the fingerprint hash function comprises a Cyclical Redundancy Check (CRC) hash function (CRC hash is one of the non-cryptographic hash function; see paragraph [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Song and Dumitrescu to apply a fingerprint hash function to compress a long key into a short signature (see paragraph [0030] of Dumitrescu).

Claims 3-6, 8-9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Song; in view of Swaminathan et al. (US 2016/0357743 A1).

Regarding claim 3; Song discloses using a portion of bits of a hash value to access an entry in a hash table. 
Swaminathan discloses wherein determining an index value comprises: determining a plurality of index values based on respective portions of bits of the fingerprint (two 16-bit hash table index K1 and K2 are determined from a 48-bit hash value; see paragraph [0061] and Fig. 8A);20 and selecting the index value from the plurality of index values (the hash table index is determined from K1 and K2 depending on which half of the hash table is indexed; see paragraph [0061] and Fig. 8A). 

	
Regarding claim 4; Song discloses using a portion of bits of a hash value to access an entry in a hash table. 
Swaminathan discloses wherein each index value of the plurality of index values is associated with a respective memory location (K1 and K2 are used as indices to entries 840a-b in the selected hash table; see paragraph [0061] and Fig. 8A), and wherein the selecting comprises:33 84118255 (56483-9)selecting as the index value one of the plurality of index values for which the associated memory location is available to store the remaining bits of the fingerprint (a hash table index stored in the cuckoo hash table may be found in any of 32 slots index; as long as the entire hash table is not full, one of the 64 potential slots for the hash table index is likely to be unoccupied so that the hash table index can be inserted into that slot; see paragraphs [0059]-[0062] and Figs. 8A-8B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Song and Swaminathan to insert a hash index value into the cuckoo hashing table for quick search (see paragraph [0057] of Swaminathan). 

Regarding claim 5; Song discloses using a portion of bits of a hash value to access an entry in a hash table. 
wherein the index values are all of equal length (both indexes K1 and K2 are 16-bit value; see paragraph [0061] and Fig. 8A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Song and Swaminathan to use same length of index values in order to access a hash table efficiently (see paragraph [0057] of  Swaminathan).

Regarding claim 6; Song discloses using a portion of bits of a hash value to access an entry in a hash table.  
Swaminathan discloses wherein the plurality of index values comprises multiple sets of index values associated with memory locations in respective memory tables (two 16-bit fields K1 and K2 used as indices to entries 840a-b in the selected hash table; see paragraph [0061] and Fig. 8A), and wherein the selecting comprises: selecting as the index value one of the plurality of index values for which the 10 associated memory location is available to store the remaining bits of the fingerprint (the K1 or K2 is used as indices to entries 840a-b (2^16) in the selected hash table; each hash table slot 830 contains K1 or K2 which is remainder of the hash value; see paragraphs [0059]-[0062] and Figs. 8A-8B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Song and Swaminathan to insert a hash index value into the cuckoo hashing table for quick search (see paragraph [0057] of Swaminathan).

claim 8; Song discloses using a portion of bits of a hash value to access an entry in a hash table and store remaining bits of the hash value into the entry.
Swaminathan discloses wherein the selecting comprises: searching memory locations, in a first memory table associated with index values in a first set of index values, for a memory location that is available to store the remaining bits of the fingerprint;20 selecting as the index value one of the index values in the first set of index values for which the associated memory location is available to store the remaining bits of the fingerprint (accessing an entry with the one half of the hash table index; if the entry is empty, store the value into the table; see paragraph [0057] and Figs. 8A-8B); searching, where no memory location associated with the index values in the first set of index values is available to store the remaining bits of the fingerprint, memory locations in a 34 84118255 (56483-9)second memory table associated with index values in a second set of index values, for a memory location that is available to store the remaining bits of the fingerprint; selecting as the index value one of the index values in the second set of index values for which the associated memory location is available to store the remaining bits of the 5 fingerprint (accessing an entry with one half of the cuckoo hash table, if no entry available, access another entry with the other half of the table; and store the index value into the table; see paragraph [0057] and Figs. 8A-8B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Song and Swaminathan to use the cuckoo hashing table for quick search (see paragraph [0057] of Swaminathan). 

Regarding claim 9; Song discloses using a portion of bits of a hash value to access an entry in a hash table and store remaining bits of the hash value into the entry.
 discloses determining whether the memory location associated with the index value is occupied (accessing an entry with one half of the hash table index, if the entry is occupied; see paragraph [0057]);10 computing a displacement of one or more entries in the memory to make the memory location available for storage, where the memory location associated with the index value is occupied (accessing another entry with the other half of the has table index as the index; see paragraphs [0057] and [0059]) ; implementing the computed displacement of the one or more entries (one of the 64 occupants can be moved to an empty entry/slot; see paragraph [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Song and Swaminathan to implement the computed displacement to achieve relocation of data when no empty slot (see paragraph [0057] of Swaminathan).

Regarding claim 21; Song discloses using a portion of bits of a hash value to access an entry in a hash table.  
Swaminathan discloses wherein the processor is configured to determine the index value by determining a plurality of index values based on respective portions of the bits of the fingerprint two 16-bit hash table index K1 and K2 are determined from a 48-bit hash value; see paragraph [0061] and Fig. 8A) and selecting the index value from the plurality of index values (the hash table index is determined from K1 and K2 depending on which half of the hash table is indexed; see paragraph [0061] and Fig. 8A); wherein the plurality of index values comprises multiple sets of index values 15 associated with memory locations in respective memory tables (two 16-bit fields K1 and K2 used as indices to entries 840a-b in the selected hash table; see , and wherein the selecting comprises selecting as the index value one of the plurality of index values for which the associated memory location is available to store the remaining bits of the fingerprint (the K1 or K2 is used as indices to entries 840a-b (2^16) in the selected hash table; each hash table slot 830 contains K1 or K2 which is remainder of the hash value; see paragraphs [0059]-[0062] and Figs. 8A-8B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Song and Swaminathan to insert a hash index value into the cuckoo hashing table for quick search (see paragraph [0057] of Swaminathan). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Song; in view of Swaminathan; and in further view of Matthews et al. (US 10355994 B1).

Regarding claim 7; Song discloses using a portion of bits of a hash value to access an entry in a hash table.  
Matthews discloses wherein the multiple sets of index values comprise a first set of index values that have a first length and a second set of index values that have a second length different from the first length (indexes 260a and 260b are remainders when a hash value is divided by the total number n of bucket 276; table 270a and 270b contain same number of bucket; when n is different, index sets for table 270a and 270b are different; see lines 38-52, col. 3 and Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Song, Swaminathan and Matthews to .

Claims 18 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Song; in view of Matthews.

Regarding claims 18 and 27; Song discloses using a portion of bits of a hash value to access an entry in a hash table.  
Matthews discloses wherein the determining an index value comprises determining a plurality of index values including the index value, based on respective portions of the fingerprint, the plurality of index values comprising multiple sets of index values associated with memory locations in respective memory tables (transformed key 340a and transformed key 340b are generated using different mask values 330a and 330b; transformed keys (portion of the fingerprint) are formed via mathematical operation between predefined mask value and input key; hash values 360a and 360b are generated using transformed keys 340a and 340b respectively; each index is associated with a memory location in table 270; each index corresponds to a hash table containing multiple entries; see lines 16-27, col. 8 and lines 29-58, col. 19 and Fig. 2 - Fig. 3 ); wherein the accessing comprises accessing one of the memory locations associated with index values in different sets of index values (a lookup component searches for input key at indexes 260 within one or more tables 270; a table 270 comprises a plurality of buckets 276, each associated with a different index number 274; the index number 274 corresponds to a given index 260; index number is a remainder when a hash value is divided by the total number n of buckets 276; see lines 21-51, col. 13 and Fig. 2 – Fig. 3).
. 

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Song; in view of Hasani (US 2016/0112319 A1).

Regarding claim 12; Song discloses wherein the applying a fingerprint hash function and the determining an index value are performed by a packet processor integrated circuit (the hash function is implemented on an integrated circuits (ASICs); see paragraph [0034]).
Hasani discloses wherein the memory location comprises a memory location in one of a plurality of 10 memory tables, the memory tables comprising a first memory table stored in an on-chip memory of the packet processor integrated circuit and a second memory table stored in an off-chip memory coupled to the packet processor integrated circuit (processor performs hash-based address matching on hash tabled stored in on-chip memory and off-chip memory; see paragraph [0032] and Fig. 2B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Song and Hasani to use both on-chip and off-chip memory for hash tables for quick evaluation as well as large capacity (see ABSTARCT of Hasani). 

claim 13; Song discloses storing remaining bits of a hash value into a memory.
Hasani discloses wherein the memory location comprises a memory 15 location in one of a plurality of memory tables, the memory tables comprising a first memory table stored in a Content Addressable Memory (CAM) and a second memory table stored in another memory processor performs hash-based address matching on hash tabled stored in on-chip memory (e.g. CAM) and off-chip memory; see paragraph [0032] and Fig. 2B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Song and Hasani to use both on-chip and off-chip memory for hash tables for quick evaluation as well as large capacity (see ABSTARCT of Hasani).

Claims 16-17 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Song; in view of Swaminathan; and in further view of Montuno et al. (US 6928054 B1).

Regarding claims 16 and 25; the combination of Song and Swaminathan discloses wherein the determining an index value comprises determining a plurality of index values including the index value, based on respective portions of the bits of the fingerprint, the index values being associated with respective memory locations in a table (two 16-bit hash table index K1 and K2 are determined from a 48-bit hash value to access different portions of the hash table; see paragraph [0061] and Fig. 8A).
20 Montuno discloses wherein the accessing comprises accessing the memory locations associated with different index values by distributing memory accesses over multiple copies of the table (each hash index value may be assigned separate copies of the hash table; see lines 28-38, col. 13 and Fig. 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Song, Swaminathan and Montuno to access multiple copies of a hash table to achieve simultaneous memory access (see lines 28-38, col. 13 of Montuno). 

	Regarding claims 17 and 26; Song discloses wherein the determining an index value comprises determining a first index value for a first data packet and a second index value for a second data packet, the first and second 5 index values being respectively associated with first and second memory locations in a table (a hash key is extracted from a packet header; the first n bits of the hash value resulting from applying the hash function addresses an entry in a hash table; therefore, when different packets are receives, the hash function generates different index values to address different memory location of the hash table; see paragraph [0021] and Fig. 1). 
Song discloses accessing memory locations of a hash table based upon index values.
20 Montuno discloses wherein the accessing comprises accessing the first and second memory locations associated with the first and second index values by distributing memory accesses over first and second copies of the table (each hash index value may be assigned separate copies of the hash table; see lines 28-38, col. 13 and Fig. 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Song and Montuno to access multiple copies of a hash table to achieve simultaneous memory access (see lines 28-38, col. 13 of Montuno). 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Song; in view of Matthews; and in further view of Montuno.

Regarding claim 19; Song discloses accessing memory locations of a hash table based upon index values.
20 Montuno discloses wherein the accessing one of the memory locations associated with index values in different sets of index values comprises accessing different 20 copies of the memory tables (each hash index value may be assigned separate copies of the hash table; see lines 28-38, col. 13 and Fig. 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Song, Matthews and Montuno to access multiple copies of a hash table to achieve simultaneous memory access (see lines 28-38, col. 13 of Montuno). 

Allowable Subject Matter
Claims 14-15 and 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of a new reference Song (US 2013/0114414 A1) being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NING LI whose telephone number is (571)270-0624.  The examiner can normally be reached on Monday, Tuesday, Thursday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415